Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frances Braden appeals the district court’s order granting summary judgment in favor of Chesapeake Appalachia, LLC, in this civil action seeking declaratory and injunctive relief regarding an oil and gas lease of her property. We have reviewed the record and Braden’s claims on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Braden v. Chesapeake Appalachia, Inc., No. 5:13-cv-00107-FPS-*332JSK, 2014 WL 6633231 (N.D.W.Va. Nov. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.